Title: To Benjamin Franklin from Thomas Osborne, November 1764
From: Osborne, Thomas
To: Franklin, Benjamin


Grays Inn, Novr. 1764
Mr. Osbornes Complyments to Dr. Franklyn and has taken the Liberty of sending him the 15th Vol. of Modern History, with some of his Catalogues which Mr. O. does not doubt but the Dr. will order to be distributed to the best Advantage, and it wou’d give him infinite pleasure if that intricate Account with the Gentleman who had the Disposal of the books was Settled.
 
Addressed: To / Dr Benjn. Franklyn / Speaker of the Assembly / in / Pensylvania
